Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 1 of 27 Page ID
                                 #:6316


  1   Michael D. Resnick (SBN 245215)
      mresnick@clrattorney.com
  2   Neil Gieleghem (SBN 107389)
      ng@clrattorney.com
  3   CONSUMER LEGAL REMEDIES, APC
      153 ½ North Arnaz Drive
  4   Beverly Hills, CA 90211
      Telephone: (310) 213-1398
  5   Facsimile: (213) 210-2196
  6   Attorneys for Plaintiffs
      MARY CANNON & CHRISTI BROWN
  7

  8                       UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
      IN RE: FORD MOTOR CO. DPS6            Case No. 2:18-ML-02814 AB (FFMx)
 11   POWERSHIFT TRANSMISSION
      PRODUCTS LIABILITY                    Assigned to: Hon. André Birotte, Jr.
 12   LITIGATION                            Courtroom 7B
 13   THIS DOCUMENT RELATES ONLY            Magistrate Fredrick F. Mumm
      TO:                                   Courtroom 580
 14
      MARY CANNON V. FORD MOTOR
 15   COMPANY, ET AL., No. 2:18-cv-04817-   DECLARATION OF MICHAEL D.
      AB-FFM                                RESNICK
 16
      CHRISTI BROWN V. FORD MOTOR           [Filed concurrently with the CLR Plaintiffs’
 17   COMPANY, ET AL., No. 2:18-cv-04190    Notice of Filing “Non-Confidential” Exhibits
                                            ISO Opposition to Defendant Ford’s Motions
 18                                         for Judgment on the Pleadings]
 19
                                            HEARING DATE: March 6, 2019
 20                                         Time:         10:00 a.m.
                                            Courtroom:    7B
 21

 22

 23

 24

 25

 26

 27

 28


                     DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 2 of 27 Page ID
                                 #:6317


  1                   DECLARATION OF MICHAEL D. RESNICK
  2        I, Michael D. Resnick, declare as follows:
  3        1.     I am an attorney, admitted to the Bar of the State of California, and am
  4 the Chief Executive Officer and President of Consumer Legal Remedies, APC

  5 (“CLR”), counsel of record for Plaintiffs Mary Cannon and Christi Brown (the “CLR

  6 Plaintiffs”) in the above-entitled action. Unless the context indicates otherwise, I have

  7 personal knowledge of the following facts, and if called as a witness, I could and

  8 would testify competently to them.

  9        2.     I make this Declaration in support of the CLR Plaintiffs’ Notice Of Filing
 10 “Non-Confidential” Exhibits In Support Of Opposition To Defendant Ford’s Motions

 11 For Judgment On The Pleadings.

 12        3.     The Exhibits attached hereto are internal documentation produced by
 13 Ford in discovery in this MDL 2814, pursuant to the Protective Order entered in this

 14 case, which Exhibits are relevant to the following Issue Categories raised by Ford’s

 15 Motions for Judgment on the Pleadings as to the CLR Plaintiffs in Cannon v. Ford,

 16 2:18-ml-04817-AB-FFM, and Brown v. Ford, 2:18-ml-04910-AB-FFM:

 17     • Category 1: Whether the DPS6 PowerShift Transmissions at issue were
 18        defective (for various reasons), and whether the Focus and Fiesta cars
 19        incorporating those Transmissions did not comply with Ford’s express and
 20        implied warranties, and other obligations under law;
 21     • Category 2: Whether Ford knew that the Transmissions were defective, and
 22        could not be made to comply with Ford’s warranty obligations and Plaintiffs’
 23        reasonable expectations as consumers;
 24     • Category 3: Whether Ford told Getrag, the German supplier of the
 25        Transmissions, that the Transmission was defective and could not be “fixed,”
 26        and demanded that Getrag pay Ford hundreds of millions of dollars in
 27        compensation for increased warranty costs;
 28     • Category 4: Whether Ford and Getrag entered into an agreement, via the

                                                1
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 3 of 27 Page ID
                                 #:6318


  1        highest levels of management of both companies, whereby Getrag paid Ford
  2        for the increased warranty costs, on Ford’s express condition that the deal
  3        would be kept secret, and that Ford would affirmative misrepresent to any third
  4        parties (e.g., consumers, governmental regulators, and the media) that there was
  5        nothing wrong with the Transmission;
  6     • Category 5: Whether Ford deliberately and fraudulently concealed from
  7        regulators, and consumers, that the Transmission’s defects and resulting
  8        “failure modes” (e.g., “unintended neutral” / “loss of motive power”) resulted
  9        in dangerous conditions that could – and did – cause accidents, injuries, and
 10        even fatalities; and
 11     • Category 6: Whether Ford concealed such information from consumers and
 12        regulators, including but not limited to the National Highway Traffic Safety
 13        Administration (“NHTSA”), and actually deliberately mislead consumers and
 14        regulators, including NHTSA, to the contrary.
 15        4.     Ford produced in this MDL 2814 proceeding a March 22, 2016 letter
 16 from Ford of Australia to the Australian Department of Infrastructure and Regional

 17 Development, with bates numbering designation DPS6-SAC 00021949-DPS6-SAC

 18 00021958. This document states: “our assessment is that the PowerShift transmission

 19 has not demonstrated a pattern of safety-related failures. The vast majority of reports

 20 relate to shudder that will not progress to more significant symptoms.” This document

 21 relates to categories 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct

 22 copy of DPS6-SAC 00021949-DPS6-SAC 00021958 is attached hereto as Exhibit 3.

 23        5.     Ford produced in this MDL 2814 proceeding a September 2016 internal
 24 email string, with bates numbering designation DPS6-SAC 00038320-DPS6-SAC

 25 00038322. This document shows Craig Renneker, the Chief Engineer for Front-

 26 wheel-drive A/T & D/l Systems Transmission & Driveline Engineering, discussing

 27 fixing the clutch of a Detroit school teacher who had complained to a former Ford

 28 employee, now a reporter with Crain Communications, about the problems with his


                                                2
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 4 of 27 Page ID
                                 #:6319


  1 new Focus. Renneker warns that the company protocol must be followed to avoid a

  2 TREAD Act violation: “Yes - this is a concern (TREAD Act), which is why we need

  3 to follow the FCSD “VIP Ticket” process. Please call Paul S. directly to coordinate.”

  4 This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration,

  5 supra. A true and correct copy of DPS6-SAC 00038320-DPS6-SAC 00038322 is

  6 attached hereto as Exhibit 6.

  7        6.     Ford produced in this MDL 2814 proceeding a November 2016 internal
  8 email string, with bates numbering designation DPS6-SAC 00045387-DPS6-SAC

  9 00045393. This document explains that in 2016, Ford identified the delayed crank
 10 failure defect with the DPS6 that was due to the “clutch actuator lever component

 11 inside the transmission.” This document relates to categories 1, 2, 5 & 6 outlined in

 12 ¶2 to this Declaration, supra. A true and correct copy of DPS6-SAC 00045387-DPS6-

 13 SAC 00045393 is attached hereto as Exhibit 8.

 14        7.     Ford produced in this MDL 2814 proceeding a May 2017 internal email
 15 string, with bates numbering designation DPS6-SAC 00054061-DPS6-SAC

 16 00054063. This document states: “[i]f the warranty does NOT cover her, do we have

 17 an approved procedure for an engineering investigation to replace her clutch/trans

 18 with engineering? I'm mindful of TREAD act.” “I want to take care of this, but need

 19 to do it EXACTLY the right way. I hope to be able to give clear direction yet today.

 20 They have another funding mechanism that may be a better path as this has senior

 21 executive attention.” This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to

 22 this Declaration, supra. A true and correct copy of DPS6-SAC 00054061-DPS6-SAC

 23 00054063 is attached hereto as Exhibit 9.

 24        8.     Ford produced in this MDL 2814 proceeding a March 2017 internal
 25 email string, with bates numbering designation DSP6-SAC 00050546-DSP6-SAC

 26 00050548. This document shows that Mariusz Czubek, a specialist with the Ford AP

 27 Warranty Spend Reduction Group, contacted Engineer Jonathan Graves of the DPS6

 28 Transmission group for information to aid his analysis the effectiveness of the new


                                               3
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 5 of 27 Page ID
                                 #:6320


  1 software re-flash under Customer Satisfaction Campaign 15B221 which caused a

  2 warning light “to come up and hopefully prevent them ‘getting stuck.’” In reply,

  3 Graves noted: “15B22 was released to satisfy NHTSA recall requirements and

  4 updates each vehicle to Overt Software for early detection of solder cracks.” This

  5 document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A

  6 true and correct copy of DSP6-SAC 00050546-DSP6-SAC 00050548 is attached

  7 hereto as Exhibit 11.

  8        9.     Ford produced in this MDL 2814 proceeding a series of Ford Motor
  9 Company Customer Relationship Narratives regarding Safety/Accidents, with bates
 10 numbering designation VGS000190, VGS000199, VGS000293, VGS000435,

 11 VGS000510, VGS000517, VGS000592, VGS000603, VGS000630, VGS000666,

 12 VGS000725, VGS000750, VGS000881, VGS000913, VGS001010, VGS001092,

 13 VGS001102, VGS001180, VGS001190, VGS001462, VGS001475, VGS001575,

 14 VGS001608, VG. This document contains but a mere sampling of the thousands of

 15 safety-related complaints Ford has received in respect of the DPS6 Transmission, for

 16 example: “OTHER DAY TRANSMISSION DIDN'T CATCH AS PULLING OUT

 17 into traffic AND ALMOST GOT INTO AN ACCIDENT”; “DLR SAID HAS NOT

 18 [sic] PROBLEMS EVERY TIME IT 15 CHECKED .. -ONE INCIDENT ALMOST

 19 CAUSED AN ACCIDENT”; “CUST STATES SHE HAD TAKEN HER VEH IN

 20 FOR A CONCERN WITH VEH ACCELERATING HARD FROM A STOP .. -

 21 CUST STATES WHEN SHE WAS AT A COMPLETE STOP THE VEH WOULD

 22 HESITATE TO ACCELERATE AND THEN JERK FORWARD .. -CUST STATES

 23 SHE WENT TO THE DLRSHP FOR THIS CONCERN AND WHEN SHE GOT

 24 THERE THE DLR ADVISED HER SHE WAS DUE FOR A FREE OIL CHANGE

 25 .. -CUST STATES SHE LEFT THE DLRSHP AND WAS STILL HAVING THE

 26 SAME CONCNERN .. -CUST STATES ON THE MORNING OF 7/7/2013 ABOUT

 27 6AM IN THE MORNING THE VEH CONCERN CAUSED HER TO HIT 2

 28 PARKED CARS”; “***CUST SAYS*** .. •DLR TOLD HER THE PROBLEM HE


                                               4
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 6 of 27 Page ID
                                 #:6321


  1 15 HAVING WITH HIS VEH 15 NORMAL..-NEARLY CAUSED AN ACCIDENT

  2 AFTER LEAVING DLRSHIP .. -THE CAUSE WAS A SHIFTING DOWN WHEN

  3 CHANGING LANES ON THE FREEWAY ...”; “CUST HAS NOT BEEN TO DLR

  4 FEELS LIKE SHE 15 WASTING HER TIME. FEELS LIKE SHE 15 ALWAYS

  5 ALMOST IN AN ACCIDENT”; “VEH HESITATES AT ACCELERATION .. AND

  6 WHEN YOU DO ACCELERATE AND PUT SOME FORCE INTO THE ENGINE

  7 IT WOULD SURGE..THIS HAS CAUSE ME TO ALMOST HAVE AT LEAST

  8 ONE MAJOR ACCIDENT .. THERE 15 ALSO A GRINDING NOISE FROM THE

  9 DRIVERS FRONT END .. ALSO THE VEH WILL ROLL BACK WHEN YOUR
 10 AT A STOP WHEN ON AN INCLINE..”; “•••cust says••· .. I was sitting in a parking

 11 lot with the engine running but the car was in park. my sister was getting out of the

 12 car and it lurched forward and the door broke her finger.”; “when I was putting it in

 13 park and it jerked and I hit a concrete barricade and it got damaged and ford turned it

 14 down because it is considered an accident, this is my first new car and my first ford”;

 15 “WHEN PULLED INTO PARKING SPACE, PUT VEH IN REVERSE (FOOT

 16 STILL ON BRAKE), VEH JUMPED FORWARD OVER THE BUMPER STOP

 17 TWICE .. -CUST US NOW SCARED TO DRIVE VEH .. -WILL TAKE TO DLR

 18 TO CHECK AGAIN .. -FEL T THAT THE TRANS 15 AN ACCIDENT WAITING

 19 TO HAPPEN”; “TRANS ENGAGED THEN DISENGAGED AND ABOUT TO

 20 CAUSE AN ACCIDENT”; “.. CUSTOMER SAYS: . VEH ROLLS BACK ON

 21 HILLS .. - FIRST NEW CAR .. - BEEN A NIGHTMARE SINCE PURCHASE .. -

 22 ACCIDENT PRONE .. • DISABLED AND CAN NOT DEAL WITH VEH ..”;

 23 “FORD FOCUS 2012 .. *BROUGHT THE CAR MORE THAN 5 TIMES

 24 ALREADY .. *TRANSMISSION ISSUE . .*HAVE BEEN ABOUT TO HAVE A

 25 CAR ACCIDENT SEVERAL TIMES”;”Customer has had several visits at this dealer

 26 for a trans concern. Vehicle revs and does not move when pulling into traffic and rolls

 27 back on a hill. Last customer complaint was that she was making a left turn at stop

 28 light and when going to accelerate in front of an oncoming car the vehicle would not


                                               5
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 7 of 27 Page ID
                                 #:6322


  1 move for a second or two. Customer is afraid of an accident ... We have recently done

  2 the latest update on July 29 2013. Replaced clutch and reprogramed as per hotline.

  3 The problem was verified on road test with customer prior to the last repair. What can

  4 we do? .. Customer does not want vehicle! Customer feels vehicle is dangerous for

  5 her   driving habits in      city driving environment.”;       “VEH STUMBLED,
  6 HESITATEDAND THEN SENT THE VEH FLYING WHICH CAUSE THE TIRE

  7 TO RUN INTO THE CURB AND POP”; “CUST WANTS TO MAKE

  8 COMPLAINT ON VEH· STATES MANY PAST CONCERNS PAST 2012 FOCUS

  9 .. CUST GOT RID OF 2012 FOR THIS 2013· .. CUST STATES THERE 15 SAME
 10 ISSUE WITH TRANS ON THIS VEH .. THE RPMS REV UP BUT VEH WONT

 11 MOVE FOR A WHILE .. THE ENGINE LIGHT CAME ON• TOOK TO DLR·

 12 THEY SAID THEY DID A SOFTWARE UPDATE .. CUST STATES VEH 15

 13 STILL HESITATING-.. CUST STATES SHE WANTS SOMEONE TO KNOW

 14 THERE IS SOMETHING WRONG WITH ALL THESE TRANSMISSIONS ..

 15 CUST STATES SHE FEELS SHE 15 GOING TO BE IN AN ACCIDENT WITH

 16 THIS VEH .. CUST DOESNT WANT THIS VEH ANYMORE”; “VEH SURGED

 17 AND VEHICLE FAILED TO BRAKE, IMPACTING A WALL”; “RECENLTY

 18 WHEN PULLING INTO AN 8 LANE HIGHWAY, THE CAR JUST STOPPED

 19 AND HE HAD TO CUT THE IGNITION AND RESTART WITH TRAFFIC

 20 COMING UP ON HIM .. CUSTOMER WAS ATTEMPTING TO PASS A TRUCK

 21 ON A 2 LANE HIGHWAY AND THE CAR FELL ON ITS FACE AND COULD

 22 HAVE BEEN A BAD ACCIDENT”; “SHE DOESN'T WANT VEH BACK SINCE

 23 SHE CANNOT TRUST VEH ANYMORE B/C THERE WAS A NEAR MISS

 24 ACCIDENT WHILE DRIVING VEH LAST NIGHT”; “**just got in may2013 TOO

 25 MANY ISSUES .. ***problem with vehicle not getting enough gas and hesitates ..

 26 ***keep taking into dlr .. (3-4 times) .. ***almost got into accident twice already ..

 27 ***”; “TRANS SHIFT ENGAGEMENT .. DOWN SHIFTING WITHOUT BEING

 28 MANUALLY ENGAGED .. CALLED DLR .. TOLD TO BRING IN BEFORE 6 ..


                                               6
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 8 of 27 Page ID
                                 #:6323


  1 LAST THURS WAS IN ACCIDENT AND CAR WAS TOTALED .... FILED

  2 COMPLAINT WITH NTHSA ....”; “MAJOR SAFETY ISSUE WITH VEH .. VEH

  3 15 AT DLRSHIP .. TRYING TO FIX VEH .. 3 TIMES .. WEEK AGO 13 FOCUS ..

  4 PULLING OUT AND THE CAR WOULDN'T ENGAGE CORRECTL Y ..

  5 LUNGES .. SLIPS .. REV .. ALMOST IN ACCIDENT BECAUSE COULDN'T GET

  6 OUTTHE WAY IN TIME .. KNOWN ISSUE .. ATTEMPT TO REPAIR VEH ..

  7 REPLACING CLUTCHES AND TRANSMISSION ..”; “CUSTOMER WANTS

  8 HER VEHICLE INSPECTED FOR A MECHANICAL PROBLEM .. THAT

  9 CAUSED THIS ACCIDENT. SHE FELTTHE CAR PULLING TOO HARD TOO
 10 FAST, THEN HITTHE CAR IN FRONT OF HER”; “VEH STALLS WHILE

 11 ACCELERATION AND ALMOST HAD ACCIDENT..-VEH WILL RED LINE ON

 12 THE RPM AND VEH 15 NOT MOVING; IT'S NOT ACCELERATING .. -VEH

 13 HAS BEEN TO DLR 4 TIMES AND CANNNOT DUPLICATE VEH; THE

 14 DLRSHP 15 SAYING IT'S NORMAL”; “HIGHWAY TRAFFIC WHILE WAITING

 15 TAKE OFF IN VEHICLE AND IT SHAKES INTO GEARS AND HESITATING ..

 16 -CUST SAYS THIS IS VERY DANGEROUS COULD CAUSE AN ACCIDENT ..

 17 -CUSTOMER IS CRYING BECAUSE OF ALL THE ISSUES WITH VEHICLE”;

 18 “-BOUGHT THIS VEH IN JANUARY 2013 NEW COLLEGE GRADUATE VEH

 19 WAS THE FIRST NEW VEH THAT HAVE PURCHASED .. -THOUGHT BY

 20 CHOOSING FORD WAS MAKING A GOOD DECISION .. -CURRENTLY

 21 REGRET DECISION VEH CURRENTLY IS A SAFETY ISSUE .. -WAS ALMOST

 22 IN AN ACCIDENT BECAUSE VEH HAD STALLED .. -VEH DOES NOT

 23 OPERATE PROPERLY HAVE HAD THE VEH TO THE DLRSHP MULTIPLE

 24 TIMES .. REFUSE TO FURTHER INSPECT VEH STATING THAT IT IS

 25 RUNNING APPROPRIATELY ACCORDING TO FORD”; “WHILE PRESSING

 26 ON GAS TO SPEED UP FROM A STOP, VEH WOULD HESITATE TO SPEED

 27 UP .. -SOMETIMES THE CAR ROLLS BACK 3 OR 4 FEET WHEN FIRST

 28 PRESSING ON GAS PEDAL FROM A STOP .. -ALSO, VEH WOULD ALSO


                                          7
                     DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 9 of 27 Page ID
                                 #:6324


  1 LUNGE FORWARD ABOUT 4 OR 5 FEET ON ITS OWN WHILE FOOT 15 ON

  2 BRAKE .. -HAS HAD SEVERAL REPAIR ATTEMPTS W/ DLR...ISSUES ARE

  3 STILL ON GOING AND YESTERDAY VEH HAD AN ACCIDENT B/C OF IT

  4 LUNGING FORWARD ON ITS OWN... WHILE STOPPED AT THE LIGHT AND

  5 WHILE HAVING HER FOOT APPLIED ON THE BRAKE, THE VEH LUNGED

  6 FORWARD ON ITS OWN 4 OR 5 FEET WHILE NOT PRESSING ON THE GAS

  7 AND HER VEH HIT THE VEH IN FRONT OF HER”; “LEAVING WORK LAST

  8 SATURDY .. PUTVEH IN DRIVE AND IT WENT INTO REVERSE .. BECAUSE

  9 OF THIS VEH HIT A DECK AND DID DAMAGE TO THE VEH IN TERMS OF
 10 $4400 .. TRANSMISSION HAS BEEN A PROBLEM SINCE PURCHASE AND

 11 HAS BEEN REPLACED ONCE ALREADY .. HAVE HAD THIS ISSUE BEFORE

 12 WHEN VEH HAS BEEN PUT INTO DRIVE AND IT WOULD GO IN REVERSE

 13 INSTEAD .. DOESN'T SEEM LIKE ANYTHING DONE TO VEH WILL

 14 CORRECT THE PROBLEM .. WHAT l'M MORE WORRIED ABOUT 15

 15 HITTING SOMEONE NOT SOMETHING LIKE THIS TIME.” This document

 16 relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and

 17 correct copy of VGS000190, VGS000199, VGS000293, VGS000435, VGS000510,

 18 VGS000517, VGS000592, VGS000603, VGS000630, VGS000666, VGS000725,

 19 VGS000750, VGS000881, VGS000913, VGS001010, VGS001092, VGS001102,

 20 VGS001180, VGS001190, VGS001462, VGS001475, VGS001575, VGS001608,

 21 VGS001610, VGS001660, VGS001689, VGS001727, VGS001763, VGS002067 are

 22 collectively attached hereto as Exhibit 12.

 23        10.    Ford produced in this MDL 2814 proceeding A March 2012 internal
 24 email string, with bates numbering designation VGS20001606-VGS20001621. This

 25 document      states:   “SINCE        THIS   TRANSMISSION        IS   A    MANUAL
 26 TRANSMISSION            THAT     IS     SIMPLY    SHIFTED      ELECTRONICALLY,
 27 ELECTRICAL SYSTEM PERFORMANCE IS CRITICAL TO THE OPERATION

 28 OF THE TRANSMISSION.” This document relates to categories 1, 2, 5 & 6 outlined


                                                 8
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 10 of 27 Page ID
                                  #:6325


  1 in ¶2 to this Declaration, supra. A true and correct copy of VGS20001606-

  2 VGS20001621 is attached hereto as Exhibit 14.

  3        11.    Ford produced in this MDL 2814 proceeding a May 2011 internal email
  4 string, with bates numbering designation VGS20039682-VGS20039684. This

  5 document explains that a 2011 Fiesta was brought into service for a condition in which

  6 the vehicle went forward in reverse. An email exchange between Ford engineers

  7 David Lemke and Tom Hamm noted: “Tom…make the call down there ASAP.. find

  8 out more details.. Ford Safety Office wants to get involved.” This document relates

  9 to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct
 10 copy of VGS20039682-VGS20039684 is attached hereto as Exhibit 15.

 11        12.    Ford produced in this MDL 2814 proceeding a May 2011 internal email
 12 string, with bates numbering designation VGS20039744-VGS20039745. This

 13 document relates to the 2011 Fiesta referenced in Exhibit 15 above. In this document,

 14 DPS6 System Testing Engineer, Tom Hamm, asks a colleague to prevent the dealer

 15 from swapping out the vehicle’s transmission before they can take a closer look: “I

 16 wouldn’t be asking if it wasn’t a safety issue.” This document relates to categories 1,

 17 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct copy of

 18 VGS20039744-VGS20039745 is attached hereto as Exhibit 16.

 19        13.    Ford produced in this MDL 2814 proceeding a May 2011 internal email
 20 string, with bates numbering designation VGS20039860. This document shows that

 21 Mr. Hamm wrote to other top-level Ford engineers: “I'm not sure you now want to

 22 tell people that this is a manual transmissions considering Ford sold it as a auto

 23 transmission, I've got to believe this could be used against Ford in a lawsuit. (False

 24 Advertising)” This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this

 25 Declaration, supra. A true and correct copy of VGS20039860 is attached hereto as

 26 Exhibit 17.

 27        14.    Ford produced in this MDL 2814 proceeding a September 2011 email
 28 string, with bates numbering designation VGS20044739. This document shows that


                                               9
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 11 of 27 Page ID
                                  #:6326


  1 Charles Baldree, a Ford sales manager for 30 years, contacted a Ford employee to

  2 share his own experiences in which the transmission simply stopped working in third

  3 gear – a dangerous condition in certain driving scenarios. “I think if Ford doesn't do

  4 something quick there will be a revolt. Owners are so mad they are bad mouthing the

  5 product something furious. Also, some of them think there is a serious safety issue

  6 with the transmission and plan to contact the appropriate government authority to

  7 demand a recall.” This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this

  8 Declaration, supra. A true and correct copy of VGS20044739 is attached hereto as

  9 Exhibit 18.
 10        15.    Ford produced in this MDL 2814 proceeding a July 18, 2013 6-Sigma
 11 Center Survey Request Form, with bates numbering designation VGS20130916-

 12 VGS20130918. This document shows that Ford’s internal process documents remind

 13 employees of the obligations under the Safety Act. Here, Ford employees Joe Borneo

 14 and Robin Buseck requested that Ford’s 6-Sigma Center initiate a Things Gone

 15 Wrong (TGW) Task Force to conduct a consumer survey on the problems with the

 16 Focus and Fiesta DPS6 to determine how drivers experienced the transmission defect.

 17 As part of this process, the form used to make the request emphasized that the Ford

 18 Automotive Safety Office or the Office of General Counsel may ask for the results to

 19 satisfy a NHTSA inquiry. It also noted that any Transportation Recall Enhancement,

 20 Accountability and Documentation (TREAD) Act-reportable information obtained by

 21 the survey must be included in Ford’s quarterly TREAD submission. (This knowledge

 22 is evident in Ford’s internal communications regarding the defects in the DPS6, in

 23 which they discuss scenarios that could prompt a recall, and ways to avoid triggering

 24 a TREAD reportable incident or the attention of the regulators.) This document relates

 25 to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct

 26 copy of VGS20130916-VGS20130918 is attached hereto as Exhibit 19.

 27        16.    Ford produced in this MDL 2814 proceeding an August 13, 2012 email
 28 from Jay Richardson of Ford's Powertrain Strategy Office, with bates numbering


                                               10
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 12 of 27 Page ID
                                  #:6327


  1 designation VGS20149430. This document states: “[t]his being said, Roger has

  2 passed on that this [MAM Defect] is a Safety issue. If that is true then this is a must

  3 do regardless of business case. The paper needs to clearly point out this issue.” This

  4 document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A

  5 true and correct copy of VGS20149430 is attached hereto as Exhibit 21.

  6        17.    Ford produced in this MDL 2814 proceeding a 2014 Ford “White Alert”,
  7 with bates numbering designation VGS20207472-VGS20207476. This document

  8 shows that in 2014, Ford issued a “White Alert,” defined as a “report of possible safety

  9 or regulatory concern,” for a customer concern described as “an engine stall while
 10 driving, hard to start.” This document relates to categories 1, 2, 5 & 6 outlined in ¶2

 11 to this Declaration, supra. A true and correct copy of VGS20207472-VGS20207476

 12 is attached hereto as Exhibit 22.

 13        18.    Ford produced in this MDL 2814 proceeding a October 3, 2008 “Severity
 14 10 TCU Connector Not Error Proofed” report by Ford's Greg Goodall, with bates

 15 numbering designation VGS20346048-VGS20346059. This document states:

 16 “[s]everity 10 rating is supported by OCG [Office of General Counsel], Vehicle

 17 Safety Office, and Quality Technical Specialists.” Despite this, Mr. Goodall explains

 18 the “[c]oncurrence from TOE Chief Engineer that general loss of function is reduced

 19 from SEV 10 to SEV 8.” This document relates to categories 1, 2, 3, 4, 5 & 6 outlined

 20 in ¶2 to this Declaration, supra. A true and correct copy of VGS20346048-

 21 VGS20346059 is attached hereto as Exhibit 26.

 22        19.    Ford produced in this MDL 2814 proceeding a February 20, 2008 email
 23 from then Ford Powershift Fwd Model Quality Supervisor, Johann Kirchhoffer, with

 24 bates numbering designation VGS20386981-VGS20386983. This document explains

 25 that in February 2008, Kirchoffer and Joe Wickenheiser, a Small Car External

 26 Investigations and TREAD Reporting Manager shared an Audi recall involving a

 27 “competitive Electro-hydraulic clutch actuator” in which a small number of 2004

 28 Audi TT models with the 3.2L engine had a safety defect related to an out of


                                               11
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 13 of 27 Page ID
                                  #:6328


  1 specification weld at the seam of the clutch that could lead to degraded clutch

  2 performance: “The clutch could lose its ability to provide torque to the transmission

  3 without a prior warning, which could allow the vehicle to roll, increasing the risk of

  4 a crash.” Kirchhoffer noted in response: “This info is very helpful with respect to

  5 ‘Unintended Neutral.’ This is exactly the same event we are trying to avoid occurring

  6 to the customer. As a benchmark to be cascaded to the team – very helpful. It

  7 reinforced the effort to keep SEV=10 and drive the detection on manufacturing to

  8 level =1 to avoid this happening – much appreciated.” This document relates to

  9 categories 1, 2, 3, 4, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct
 10 copy of VGS20386981-VGS20386983 is attached hereto as Exhibit 27.

 11        20.    Ford produced in this MDL 2814 proceeding a March 2014 letter to
 12 Getrag from Ford’s Global Director of Powertrain Installation Purchasing, Alan

 13 Draper, with bates numbering designation VGS20415045. This document shows that

 14 Mr. Draper noted that fixing the leaking input shaft seals alone would cost Ford

 15 $650M. “Ford has a considerable amount of technical data that points to full Getrag

 16 responsibility based on the robustness of the design to inherent noise factors.” “In

 17 consideration of these extraordinary actions and the resulting costs, I would like to

 18 schedule a face-to-face meeting within the next week to discuss the next steps to both

 19 implementing the actions and the plan for Getrag to reimburse Ford.” This document

 20 relates to categories 1, 2, 3, 4, 5 & 6 outlined in ¶2 to this Declaration, supra. A true

 21 and correct copy of VGS20415045 is attached hereto as Exhibit 29.

 22        21.    Ford produced in this MDL 2814 proceeding a March 2014 email string,
 23 with bates numbering designation VGS21355122-VGS21355125. This document

 24 explains that Ford casts the DPS6 transmission’s myriad failures as a design problem,

 25 100% owned by Getrag. “As Ford believe strongly this is a design failure, Getrag

 26 should reimburse Ford for 100%.” “The reality of the settlement may reflect

 27 something different, but we need to be clear where the responsibility for hte conern

 28 lies.” This document relates to categories 1, 2, 3, 4, 5 & 6 outlined in ¶2 to this


                                                12
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 14 of 27 Page ID
                                  #:6329


  1 Declaration, supra. A true and correct copy of VGS21355122-VGS21355125 is

  2 attached hereto as Exhibit 33.

  3        22.    Ford produced in this MDL 2814 proceeding an April 17, 2014 letter
  4 from Alan Draper to Mihir Kotecha (CEO of Getrag), with bates numbering

  5 designation VGS21355204-VGS21355207. This document states: “[c]onsistent with

  6 the MYA requirement that the DPS6 transmission meet specification and be “free

  7 from defects in design to the extent furnished by the Supplier ... and ... be suitable for

  8 intended use by the Buyer,” Ford does not believe that transmissions with an

  9 increasing rate of seal failures over time meet our specifications, are free from defects,
 10 or are suitable for their intended use.” “As we have discussed previously, it is time

 11 for Getrag to provide a settlement offer to Ford.         In consideration of financial
 12 constraints you have Identified in our previous conversations, Getrag needs to

 13 reimburse Ford commensurate with your clear responsibility in this matter.” This

 14 document relates to categories 1, 2, 3, 4, 5 & 6 outlined in ¶2 to this Declaration,

 15 supra. A true and correct copy of VGS21355204-VGS21355207 is attached hereto as

 16 Exhibit 34.

 17        23.    Ford produced in this MDL 2814 proceeding a March 2013 email string,
 18 with bates numbering designation VGS21533438-VGS21533443. This document

 19 shows that Ford was comparing the DPS6 transmission to Volkswagen's DCT (Dual

 20 Clutch) transmission recall in an effort to deflect media attention. This document

 21 relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and

 22 correct copy of VGS21533438-VGS21533443 is attached hereto as Exhibit 37.

 23        24.    Ford produced in this MDL 2814 proceeding a January 2009 email
 24 string, with bates numbering designation VGS5-00021665-VGS5-00021669. This

 25 document shows that Johann Kirschhoffer shared a Daimler Trucks recall of 2,426

 26 Thomas Built Buses, in which the automatic transmission control module (vim)

 27 located between the frame rails near the front axle and outside the transmission control

 28 module cover could become corroded due to water and road spray intrusion, causing


                                                13
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 15 of 27 Page ID
                                  #:6330


  1 the starter motor to engage unexpectedly or the backup lights to operate intermittently.

  2 Kirschhoffer reminded his colleagues how severity levels assigned on the FMEA

  3 related to field actions later: “From the Campaign Prevention team and connecting to

  4 the CP DD2 I would like to share with you the attached information about a

  5 campaign/field service Action, concerning a TCU exposed to splash water and

  6 corrosion similar to the MAM on the DPS6. The Failure Modes affecting the Back

  7 Up Light and Cranking leading to 'Unexpected Vehicle Movement' or Traffic

  8 Irritation are affected. This is effecting item 2.1.2) - Back Up Light Function - from

  9 the Electrical FMEA and item 2.4) concerning the Mechanical FMEA, failure modes
 10 leading to the back up light electrical malfunction. This an additional awareness item

 11 with respect to the YC classifications isolated under items 2.1.2 and 2.4!” This

 12 document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A

 13 true and correct copy of VGS5-00021665-VGS5-00021669 is attached hereto as

 14 Exhibit 38.

 15        25.    Ford produced in this MDL 2814 proceeding a comparison between
 16 Volkswagen's failed DSG dual clutch transmission and Ford's DPS6 dual clutch

 17 transmission, with bates numbering designation VGS5-00033129-VGS5-00033135.

 18 This document shows that there are uncanny similarities between Volkswagen's failed

 19 DSG transmission and Ford's DPS6. This document relates to categories 1, 2, 5 & 6

 20 outlined in ¶2 to this Declaration, supra. A true and correct copy of VGS5-00033129-

 21 VGS5-00033135 is attached hereto as Exhibit 39.

 22        26.    Ford produced in this MDL 2814 proceeding a October 3, 2008 “Severity
 23 10 TCU Connector Not Error Proofed” report by Ford's Greg Goodall, with bates

 24 numbering designation VGS5-00037754-VGS5-00037766. This document shows

 25 that Ford chose to accede to Getrag’s position and rated an unintended neutral as an

 26 8 SEV, “Loss of primary function, vehicle inoperable, does not affect safe vehicle

 27 operation.” The only exceptions to this lowered ranking were failures with effects that

 28 led to a loss of engine braking and a loss of reverse lamp function, both of which


                                               14
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 16 of 27 Page ID
                                  #:6331


  1 would violate Federal Motor Vehicle Safety Standards (FMVSS) 102 and 108

  2 respectively. An example was a failure of the connector to the Throttle Control Unit

  3 and a failure of a connector within the Powertrain Control Module. This document

  4 relates to categories 1, 2, 3, 4, 5 & 6 outlined in ¶2 to this Declaration, supra. A true

  5 and correct copy of VGS5-00037754-VGS5-00037766 is attached hereto as Exhibit

  6 40.

  7        27.    Ford produced in this MDL 2814 proceeding an August 2008 email
  8 string, with bates numbering designation VGS5-0018100-VGS5-0018113. This

  9 document shows that Ford engineers noted that “An engine stall event is rated as SEV
 10 8, however when the vehicle is at low vehicle speeds…The PCM design has

 11 introduced countermeasures in power redundancy to keep the engine alive as such in

 12 case of an intermittent contact triggering PCM resets. An 'Engine Stall' event

 13 occurring at higher vehicle speeds has been rated also as 'SEV 8' in the past, however

 14 the OGC team has evidence that this event is customer safety critical and should be

 15 rated as a SEV 10 event loosing [sic] power entirely” The email chain addressing

 16 Ford’s rationale for determining the severity rank assigned to stall conditions outlined

 17 the Office of general Counsel’s position: The OGC team clearly stated that the Failure

 18 Rate Increase (this relates to robustness of the product) over Life with respect to the

 19 Occurance [sic] and the increase in population is the critical path. The higher the

 20 Occurance [sic] Rate is the higher the likely hood [sic] of a Neutral Event associated

 21 dangerous driving operation will be and with this the Severity and the risk. The Office

 22 of General Counsel also expressed concerns that “with the new architecture in mass

 23 production on the US market, having in mind that the 'Neutral State' is the

 24 transmission architecture driven 'fail safe?' state.” “We are intending to follow the

 25 OGC recommendation and consider the 'Unintended Neutral' Event as a SEV 10

 26 item.” This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this

 27 Declaration, supra. A true and correct copy of VGS5-0018100-VGS5-0018113 is

 28 attached hereto as Exhibit 44.


                                               15
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 17 of 27 Page ID
                                  #:6332


  1        28.    Ford produced in this MDL 2814 proceeding a “DPS6 Quality Issue -
  2 European Perspective” summary, with bates numbering designation VGS5-

  3 00324037-VGS5-00324038. This document shows that in a statement intended for

  4 the European press about the leaking input shaft seals, Ford stated: “Is this a safety

  5 issue for customers? No. Our team has investigated every report. After an exhaustive

  6 engineering evaluation, we have identified the concern as a shift-quality issue, and

  7 not safety related.” This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to

  8 this Declaration, supra. A true and correct copy of VGS5-00324037-VGS5-00324038

  9 is attached hereto as Exhibit 45.
 10        29.    Ford produced in this MDL 2814 proceeding an October 13, 2014 email
 11 from Ford's Bennie Fowler, with bates numbering designation VGS5-00342577. This

 12 document states: “[t]eam we will need your help to improve our fourth quarter

 13 performance. As you can see from the value stream every one is getting rich off of

 14 the dps6. This has cost us 3 dollars per share in stock price. I have assigned a person

 15 to work full time on getting the salvage complete. Can I get a full time persons to help

 16 with the other mark up opportunities.” This document relates to categories 1 & 2

 17 outlined in ¶2 to this Declaration, supra. A true and correct copy of VGS5-00342577

 18 is attached hereto as Exhibit 46.

 19        30.    Ford produced in this MDL 2814 proceeding a series of Ford Motor
 20 Company Customer Relationship Narratives regarding Safety/Accidents, with bates

 21 numbering designation VGS3 036632; VGS3 036704; VGS3 037551; VGS3 036557.

 22 This document contains but a mere sampling of the thousands of safety-related

 23 complaints Ford has received in respect of the DPS6 Transmission, for example:

 24 “05:44:02 pm -cust says: cust was in an accident because when pushed accelerator the

 25 vehicle did not engage..-had reported this problem to the dealr previously and they

 26 had advsd was a characteristic of the vehicle..1. Date of the accident aprrox nov 12,

 27 2012.” “3000 MILES ..—cust alleging the buck transmission caused daughter to have

 28 accident ..--cust says dlr has told him ford has told him there is no fix at this time. I


                                                16
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 18 of 27 Page ID
                                  #:6333


  1 understand that he had a concern with the veh stalling on him - cust adv that he was

  2 almost in an accident -” “transmission stutters, lurch forward, riding smoother, does

  3 through turn, cruise, no pattern to it.. almost resists shifting, then forces it when it

  4 shifts.. --no particular gear.. --has almost gotten into accidents due to these issues,

  5 THIS IS NOT NORMAL.” This document relates to categories 1, 2, 5 & 6 outlined

  6 in ¶2 to this Declaration, supra. A true and correct copy of VGS3 036632; VGS3

  7 036704; VGS3 037551; VGS3 036557 is attached hereto as Exhibit 49.

  8        31.    Ford produced in this MDL 2814 proceeding a November 2014
  9 presentation by Ford to NHTSA, with bates numbering designation VGS5-00365439-
 10 VGS5-00365464. This document shows that in November 2014, Ford made a

 11 presentation to NHTSA in which it addressed (1) the solder cracks on the ATIC chips

 12 in the MAM, (2) transmission shift quality, (3) rollback, (4) the shudder problem and

 13 (5) the leaking input shaft seals. Ford did not mention any threats to safety, nor include

 14 information about crashes and injuries caused by the loss of motive power and other

 15 transmission defects. Ford worked assiduously to avoid fulfilling its recall

 16 responsibilities, by persuading NHTSA that drivers who experienced a loss of motive

 17 power due to the solder crack issue in the MAM could quickly recover. This document

 18 relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and

 19 correct copy of VGS5-00365439-VGS5-00365464 is attached hereto as Exhibit 50.

 20        32.    Ford produced in this MDL 2814 proceeding an excerpt of multiple
 21 Fiesta and Focus Automatic Transmission Allegations, with bates numbering

 22 designation VGS5-00365697. This document demonstrates that in 2011, Ford began

 23 to accumulate numerous field reports that vehicles with DPS6 transmission suffered

 24 from a variety of safety-related conditions. One May 2013 claim for a single-vehicle

 25 crash of a 2011 Fiesta involved a death: “Transmission stalled and caused an accident.

 26 Her son was going around a corner at 60 mph when it happened. The son died on

 27 impact. We requested additional information, but received no response.” This

 28 document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A


                                                17
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 19 of 27 Page ID
                                  #:6334


  1 true and correct copy of VGS5-00365697 is attached hereto as Exhibit 51.

  2        33.   Ford produced in this MDL 2814 proceeding a November 2014 email
  3 string, with bates numbering designation VGS5-00366836-VGS5-00366837. This

  4 document shows that in November 2014, the NHTSA initiated a “review” related to

  5 DPS6 transmission defects. This document relates to categories 1, 2, 5 & 6 outlined

  6 in ¶2 to this Declaration, supra. A true and correct copy of VGS5-00366836-VGS5-

  7 00366837 is attached hereto as Exhibit 53.

  8        34.   Ford produced in this MDL 2814 proceeding a June 15, 2007 “Ford SEV
  9 Classification” chart, with bates numbering designation VGS7-0058850-VGS7-
 10 0058852. This document shows that Ford engineer, Dave Garrett, a Campaign

 11 Prevention Specialist opined to the Ford/Getrag team that “In practice, I urge

 12 engineers to increase the FMEA severity to 10, for any failure mode that has caused

 13 a previous Safety or Emission related recall.” This document relates to categories 1,

 14 2, 3, 4, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct copy of

 15 VGS7-0058850-VGS7-0058852 is attached hereto as Exhibit 55.

 16        35.   Ford produced in this MDL 2814 proceeding a Ford “white paper” to
 17 outline the MAM failure problem, with bates numbering designation VGS7-0059304.

 18 This document shows that Ford officials prepared a “white paper” to outline the MAM

 19 failure problem: “Ford vehicles equipped with DPS6 transmission may experience a

 20 loss of motive power due to an issue with the DPS6 MAM. Approximately 2.1M

 21 global vehicles have been produced with potential for this concern. A Permanent

 22 Corrective Action (PCA) has been identified and will be in production by March

 23 2015. Purchasing is working with the MAM supplier to increase production capacity

 24 for additional service parts supply.” This document relates to categories 1, 2, 5 & 6

 25 outlined in ¶2 to this Declaration, supra. A true and correct copy of VGS7-0059304

 26 is attached hereto as Exhibit 56.

 27        36.   Ford produced in this MDL 2814 proceeding a January 29, 2010 email,
 28 with bates numbering designation VGS7-0076353-VGS7-0076355. This document


                                             18
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 20 of 27 Page ID
                                  #:6335


  1 shows that Ford first learned of the MAM solder issue in January 2010, when

  2 vibration and rapid change of temperature testing found pin failures and suspected

  3 solder failures: “Parts are being prepared for in depth solder joint investigation.” This

  4 document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A

  5 true and correct copy of VGS7-0076353-VGS7-0076355 is attached hereto as Exhibit

  6 57.

  7        37.    Ford produced in this MDL 2814 proceeding an October 2012 email
  8 string, with bates numbering designation VGS7-0100851-VGS7-0100853. This

  9 document states: “[t]here is no fix at this time for Shudder issues, we have a task force
 10 working on the issue but they haven't identified any fixes at this time. Right now all

 11 of the parts that have been looked at and tested haven't led us to the root cause as to

 12 why we're seen a higher number of shudder issues for the months of May, June, and

 13 July.” “How is a relearn helping the customer at 1161 kms? Also note the other 3

 14 claims under 200kms, how would a relearn help these customers? Clearly the dealer

 15 is not fixing the issue and doing the right thing for the customer?” This document

 16 relates to categories 1 & 2 outlined in ¶2 to this Declaration, supra. A true and correct

 17 copy of VGS7-0100851-VGS7-0100853 is attached hereto as Exhibit 59.

 18        38.    Ford produced in this MDL 2814 proceeding a March 2013 email string,
 19 with bates numbering designation VGS7-0105017-VGS7-0105021. This document

 20 shows that Ford engineers were monitoring the Ford dealer blogs on the “Tech to

 21 Tech DPS6” web-thread. Such dealer tech comments include: Mike Davidson Ford:

 22 “Im tired of looking like the bad guy for repairing all these DPS6 transmissions. When

 23 truthfully fords the bad guy here. Lets be honest Ford produced a horrible product and

 24 we trans guys get the wrath of it. My warranty clerk thinks Im insane and its like

 25 pulling teeth to get paid for all the work we have to do on these things. The Input shaft

 26 seals are only good for about 1 OK miles at best. And by replacing them as well as

 27 the clutch the cars only going to return again and again and again. I do 4 or 5 a week

 28 on average. I personally think I know more about these transmissions then Hotline


                                               19
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 21 of 27 Page ID
                                  #:6336


  1 and the engineers combined. And I would love to know how Ford intends to Fix this.”

  2 “Personally I think this is wonderful we now have trans work for life! I was turning

  3 50-60 hours untill the clutches went on back order. Now im down to like 30.

  4 Personally Its not my problem if the 126 report goes up due to ford mas producing a

  5 defective fault.” Tuttle Click's Capistrano Ford: “I send em all down the road ....

  6 change the line to internal no 126 no CVP. Ocassional reflash relearn if they shudder

  7 bad enough. 7000F 7000FDC for 1.2 and it will lower your 126. Educate the advisors

  8 and service management. 9 out of 10 go away and never return. I will let these go to

  9 the point where the FSE has to come out and tell the customer its normal. No way this
 10 pos trans is going to affect my 126 or cvp. Oh and the burnish works well also once

 11 you figure out how to do it take away 90% of the shudder. Only ones that get fixed

 12 are the leakers and here 1 out of 25 are actually leaking.” Rice Ford Lincoln Inc.: “I

 13 struggle to sleep!” This document relates to categories 1 & 2 outlined in ¶2 to this

 14 Declaration, supra. A true and correct copy of VGS7-0105017-VGS7-0105021 is

 15 attached hereto as Exhibit 60.

 16        39.   Ford produced in this MDL 2814 proceeding a December 2012 email
 17 string, with bates numbering designation VGS7-0106203-VGS7-0106205. This

 18 document shows that Ford engineers had no fix to the shudder issue plaguing Fiesta

 19 vehicles: “I share your concern in potential exposure but at the same time - the data

 20 indicates concerns and we have no fix.” This document relates to categories 1 & 2

 21 outlined in ¶2 to this Declaration, supra. A true and correct copy of VGS7-0106203-

 22 VGS7-0106205 is attached hereto as Exhibit 61.

 23        40.   Ford produced in this MDL 2814 proceeding a January 2015 email
 24 string, with bates numbering designation VGS7-0121405-VGS7-0121405. This

 25 document states: “[g]uys we have a group of Texas Mechanics that I visited ( at the

 26 direction of your bosses) last year and I told them we were working on a new material

 27 - Code named * Smoothasbabydupa*. I also said it should be on test until end of

 28 January. I don't need another state in the lower 48 that I can't go to without looking


                                              20
                       DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 22 of 27 Page ID
                                  #:6337


  1 over my shoulder .... (after high school spring break, FLA politely asked me to take

  2 my beer pong equipment and leave the state). Gary please tell me clutch is on track

  3 and shudder has been eliminated for good - no more kicking the can down the road &

  4 no more excuses “it's the leak- its negative damped-it's the coefficient-tech used too

  5 much grease* .... Don't sugar coat it. Maybe we need to set up a one/one with LuK

  6 and make all of their company cars be focus's. REPLY: “The bad news is that you'll

  7 forever be known as a liar in the great state of Texas. The potential good news is that

  8 Florida may let you back in by spring break 2016.” This document relates to

  9 categories 1 & 2 outlined in ¶2 to this Declaration, supra. A true and correct copy of
 10 VGS7-0121405-VGS7-0121405 is attached hereto as Exhibit 62.

 11        41.    Ford produced in this MDL 2814 proceeding a statement intended for
 12 the Chinese press, with bates numbering designation VGS7-0130891-VGS7-

 13 0130894. This document shows that in a statement intended for the Chinese press

 14 Ford stated: “Is this a safety issue? Have you received any reports of injuries or

 15 accidents related to this issue? [PD] No.” This document relates to categories 1, 2, 5

 16 & 6 outlined in ¶2 to this Declaration, supra. A true and correct copy of VGS7-

 17 0130891-VGS7-0130894 is attached hereto as Exhibit 66.

 18        42.    Ford produced in this MDL 2814 proceeding an April 2013 email string,
 19 with bates numbering designation VGS7-0162749-VGS7-0162751. This document

 20 states: “we drove a vehicle that had a sling shot affect during slight power on down

 21 shifts .... what do you do for that one??? tell customer its normal and they wasted their

 22 time bringing it in, perform the IDS routines and adaptive drive and see if that helps

 23 or slap a TCM or a clutch into it - or both. These are the situations we need deeper

 24 diagnostics.” This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this

 25 Declaration, supra. A true and correct copy of VGS7-0162749-VGS7-0162751 is

 26 attached hereto as Exhibit 68.

 27        43.    Ford produced in this MDL 2814 proceeding an excerpt of the November
 28 21, 2016 Deposition of Christopher Kwasniewicz, with bates numbering designation


                                               21
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 23 of 27 Page ID
                                  #:6338


  1 VGS7-182422-VGS7-182369. This document shows that despite the evidence

  2 provided in this Declaration, Mr. Kwasniewicz testified under oath on November 21,

  3 2016 that he did not recall ever seeing or reading any customer complaints about

  4 feeling unsafe, and that Ford could never duplicate any stalling or “sling-shot

  5 forward” issues. This document relates to categories 1, 2, 5 & 6 outlined in ¶2 to this

  6 Declaration, supra. A true and correct copy of VGS7-182422-VGS7-182369 is

  7 attached hereto as Exhibit 71.

  8        44.    Ford produced in this MDL 2814 proceeding a January 2015 email
  9 string, with bates numbering designation VSG7-0163883. This document shows that
 10 Ford engineers Shawn McClain and Jeremiah Cannon discussed a Field Service

 11 Action related to the MAM defect and noted that solder cracks on ACT 91 were a

 12 safety hazard: “Not sure 106 DTC's should be included as they don't have the safety

 13 issue the 91 does ... as they maintain ASM 3 speed.” This document relates to

 14 categories 1, 2, 5 & 6 outlined in ¶2 to this Declaration, supra. A true and correct copy

 15 of VSG7-0163883 is attached hereto as Exhibit 72.

 16        45.    Attached hereto as Exhibit A is a true and correct copy of emails
 17 exchanged between counsel for the CLR Plaintiffs, and counsel for Ford, on or about

 18 February 12, 2019.

 19        I declare under penalty of perjury under the laws of California and the United
 20 States of America that the foregoing is true and correct.

 21        Executed this 26th day of February, 2019 at Beverly Hills, California.
 22

 23                                              /s/ Michael D. Resnick
 24                                              MICHAEL D. RESNICK

 25

 26

 27

 28


                                               22
                        DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 24 of 27 Page ID
                                  #:6339


  1               ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
  2         I, Michael D. Resnick, am the ECF User whose identification and password are being
  3 used to file this document. In compliance with Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest

  4 that all signatories have concurred in this filing.

  5         Executed on February 26, 2019.
  6                                                       By: /s/ Michael D. Resnick
  7
                                                                Michael D. Resnick
  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                    23
                          DECLARATION OF MICHAEL D. RESNICK
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 25 of 27 Page ID
                                  #:6340


  1                                        PROOF OF SERVICE
  2

  3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  4 At the time of service, I was over 18 years of age and not a party to this action. I am employed
      in the County of Los Angeles, State of California. My business address is 153 ½ North Arnaz
  5 Drive, Beverly Hills, CA 90211.

  6          On February 26, 2019, I served true copies of the following document(s) described as
  7 DECLARATION OF MICHAEL D. RESNICK

  8
      on the interested parties in this action as follows:
  9
                                            SERVICE LIST
 10                                           MDL #2814
 11                               Case No. 2:18-ML-02814 AB (FFMx)
 12
      Paul R. Kiesel, State Bar No. 119854
 13
      kiesel@kiesel.law
 14   Jeffrey A. Koncius, State Bar No. 189803
      koncius@kiesel.law
 15
      Nicole Ramirez, State Bar No. 279017
 16   ramirez@kiesel.law
      KIESEL LAW LLP
 17
      8648 Wilshire Boulevard
 18   Beverly Hills, California 90211-2910
      Tel: 310-854-4444
 19
      Fax: 310-854-0812
 20   Lead/Liaison Counsel for Plaintiffs
 21
      Steve Mikhov, State Bar No. 224676
 22   stevenm@knightlaw.com
      Russell Higgins, State Bar No. 226124
 23
      russellh@knightlaw.com
 24   KNIGHT LAW GROUP LLP
      1801 Century Park East, Suite 2300
 25
      Los Angeles, CA 90067
 26   Tel: 310-552-4444
      Fax: 310-552-7973
 27
      Attorneys for Knight Law Group Plaintiffs
 28   Payam Shahian, State Bar No. 228406

                                          PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 26 of 27 Page ID
                                  #:6341


  1 pshahian@slpattorney.com

  2
      Rowena Santos, State Bar No. 210185
      rsantos@slapattorney.com
  3   STRATEGIC LEGAL PRACTICES, APC
  4   1840 Century Park East, Suite 430
      Los Angeles, CA 90067
  5   Tel: 310-929-4900
  6   Fax: 310-943-3838
      Attorneys for SLP Plaintiffs
  7

  8 Stephen H. Dye, State Bar No. 104385
      sdye@schnader.com
  9 Richard J. May, State Bar No. 234684
 10 rmay@schnader.com
      SCHNADER HARRISON SEGAL & LEWIS LLP
 11 650 California Street, 19th Floor

 12 San Francisco, CA 94108-2736
      Tel: 415-365-6700
 13 Fax: 415-364-6785

 14 Attorneys for Ford Motor Company

 15 H. Paul Efstratis, Esq., State Bar No. 242373

 16 Paul.efstratis@leclairryan.com
      Kristina O. Lambert, Esq., State Bar No. 290403
 17 kristina.lambert@leclairryan.com

 18 Taylor F. Sullivan, Esq., State Bar No. 297014
      Taylor.sullivan@leclairryan.com
 19 LECLAIRRYAN, LLP

 20 44 Montgomery Street Suite 3100
      San Francisco, CA 94104
 21 TELEPHONE: 415.391.7111

 22 FAX: 415.391.8766
      Attorneys for Defendant Ford Motor Company
 23

 24 John M. Thomas, State Bar No. 266842
      jthomas@dykema.com
 25 DYKEMA GOSSETT PLLC

 26 2723 South State Street, Suite 400
    Ann Arbor, MI 48104
 27 Tel: 734-214-7613
 28 Fax: 734-214-7696

                                        PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 199-1 Filed 02/26/19 Page 27 of 27 Page ID
                                  #:6342


  1 Attorneys for Ford Motor Company in MDL #2814 Cases

  2
      Amir Nassihi, State Bar No. 235936
  3 anassihi@shb.com

  4 SHOOK HARDY BACON
      One Montgomery, Suite 2700
  5 San Francisco, CA 94104-4505

  6 Tel:  415-544-1900
    Fax: 415-391-0281
  7 Attorneys for Ford Motor Company in MDL #2814 Cases

  8
      Spencer P. Hugret, State Bar No. 240424
  9 shugret@gordonrees.com
 10 Molly J. Mrowka (SBN 190133)
      mmrowka@grsm.com
 11 GORDON REES SCULLY MANSUKHANI LLP

 12 Embarcadero Center West
      275 Batter Street, Suite 2000
 13 San Francisco, CA 94111

 14 Tel:  415-986-5900
    Fax: 415-986-8054
 15 Attorneys for Ford Motor Company in MDL #2814 Cases

 16
      [X]    (BY E-FILE) The above document was served on the interested party named above by
 17 electronic means via E-file.

 18 [ ]     (BY MAIL) The envelope was mailed with postage thereon fully prepaid. As follows:
    I am “readily familiar” with this office's practice of collecting and processing correspondence
 19 for mailing. Under that practice it would be deposited with U.S. Postal Service on that same
    day with postage thereon fully prepaid at Los Angeles, California in the ordinary course of
 20 business. I am aware that on motion of the party served, service is presumed invalid if postal
    cancellation date or postage meter date is more than one day after date of deposit for mailing
 21 in affidavit.

 22 [ ]     (BY PERSONAL SERVICE) I caused to be delivered such envelope by hand to the
      addressee.
 23
      [X] (FEDERAL] I declare that I am a member of the Bar of this Court.
 24
             Executed on February 26, 2019, at Los Angeles, CA.
 25

 26
                                                /s/ Michael D. Resnick
 27

 28

                                       PROOF OF SERVICE
